 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSANNE L. RUST
     MIRA CHERNICK
 3   Assistant United States Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     (916) 554-2700
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10
                                                      )
11   UNITED STATES OF AMERICA,                        )   CASE NO. 2:17-cr-00238-TLN
                                                      )
12                  Plaintiff,                        )   STIPULATION AND ORDER TO CONTINUE
                                                      )   THE STATUS HEARING REGARDING
13        v.                                          )   RESTITUTION
                                                      )
14   STEVE SUBAL SMITH,                               )
                                                      )
15                                                    )
                    Defendant.                        )
16

17

18          Plaintiff United States of America, by and through its counsel, Assistant United States

19   Attorneys Rosanne L. Rust and Mira Chernick, and defendant, Steve Subal Smith, by and through his

20   counsel, Tom Johnson, hereby stipulate as follows:

21             1.      By previous order, this matter was set for a status hearing regarding restitution on March

22   26, 2020.

23             2.      The parties agree that this request for continuance seeks to schedule a restitution hearing

24   later than 90 days from Mr. Smith’s sentencing. See 18 U.S.C. §§ 2259(b)(3) & 3664(d)(5); see also

25   Dolan v. United States, 560 U.S. 605, 608 (2010) (stating sentencing courts maintain jurisdiction to

26   order restitution beyond the 90 days contemplated by statute); United States v. Cienfuegos, 462 F.3d

27   1160, 1162-63 (9th Cir. 2006) (“‘the purpose behind the statutory ninety-day limit on the determination

28   of victims’ losses is not to protect defendants from drawn-out sentencing proceedings or to establish
 1   finality; rather, it is to protect crime victims from the willful dissipation of defendants’ assets’”)
 2   (quoting United States v. Zakhary, 357 F.3d 186, 191 (2d Cir. 2004)).
 3          3.      On March 18, 2020, the Eastern District of California issued General Order 612, closing
 4   to the public all courthouses in the district and directing District Judges to continue criminal matters to
 5   a date after May 1, 2020. Pursuant to that order, the Court has asked the parties in this case to continue
 6   the restitution hearing to a date after May 1, 2020.
 7          4.      By this stipulation, the parties now jointly move to continue the status hearing regarding
 8   restitution until May 21, 2020, to comply with the Court’s request. The government expects that the
 9   parties will be able to resolve the restitution amount issue, and be able to submit a stipulation and
10   proposed order to the Court by May 21, 2020, obviating the need for a hearing on this matter.
11          4.      The victim’s restitution request and supporting documentation were filed with the Court
12   on July 31, 2019, as a supplement to the Presentence Investigation Report. (ECF No. 52). Sentencing
13   was subsequently continued from August 1, 2019, to September 19, 2019, to allow defense counsel
14   time to review the restitution materials with Mr. Smith. (ECF No. 53). Accordingly, the parties agree
15   that Mr. Smith was aware of the restitution request and the approximate amount of restitution in
16   advance of sentencing. See Dolan, 560 U.S. at 615 (any harm caused to defendant through delay in
17   restitution hearing is lessened when “the defendant knew about restitution, including the likely amount,
18   well before expiration of the 90–day time limit”).
19          5.      Accordingly, the parties request that the status hearing regarding restitution be continued
20   to May 21, 2020.
21          IT IS SO STIPULATED.
                                                            Respectfully Submitted,
22
                                                            McGREGOR W. SCOTT
23                                                          United States Attorney
24   Dated: March 23, 2020                                /s/ Mira Chernick
                                                      By: MIRA CHERNICK
25                                                        Assistant U.S. Attorney
26   Dated: March 23, 2020                           By:    /s/ Tom Johnson__________________________
                                                            TOM JOHNSON
27                                                          Attorney for STEVE SUBAL SMITH
28




                                                            2
                                                     ORDER
 1

 2          GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
 3   The status hearing regarding restitution in this matter is continued to May 21, 2020, at 9:30 a.m.
 4                  IT IS SO ORDERED.
 5   Dated: March 23, 2020
 6

 7                                                                  Troy L. Nunley
 8                                                                  United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         3
